Congee, J. This was a bill in chancery filed by appellant against appellee, representing that on the 18th day of June, 1878, Arthur W. Argust, the then husband of appellant, insured his life for §5,000, and for the benefit of appellant; that about the 25th day of May, 1884, the said Argust, without the knowledge or ■ consent of appellant, surrendered to the company said policy, and in lieu thereof received a new policy, payable to his two children, Bertram 0. and Wm. H. Argust. It further alleges that her husband died and the amount of the policy was paid to appellee as'the guardian of the children. The bill prays an accounting and that said fund be paid to her by the guardian. A demurrer was sustained to the bill, and it was dismissed. We think there are no grounds shown by the bill giving a court of equity jurisdiction. If appellant had a vested"interest in the original policy, which neither her husband nor the insurance company had a right to destroy, we see no reason why she might not proceed in a proper action at law against the company to test her right thereto. There is, however, no privity between herself and appellee, and for that reason no action could be maintained against him. Affirmed.